      CASE 0:19-cv-02826-PJS-TNL Document 32 Filed 04/17/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Camille A. Abboud,
                                                   Case No. 19-cv-2826 (PJS/TNL)
                       Plaintiff,

 v.                                                            ORDER

 Xcel Energy, Inc., et al.,

                       Defendants.


 Camille A. Abboud, 46 Chandler Drive, St. Johns, FL 32259 (pro se Plaintiff); and

 Melissa Raphan, Dorsey and Whitney LLP, 50 South Sixth Street, Suite 1500,
 Minneapolis, MN 55402 and Dayna L. Dowdy, Meghan W. Martinez, and Sarah Nolan,
 Martinez Law Group, P.C., 720 S. Colorado Blvd., Suite 1020-S, Denver, Colorado,
 80246.


       This matter is before the Court on Plaintiff’s Motion for Continuance for Health

Reasons. (ECF No. 30). For the reasons set forth below, the Court will grant in part and

deny in part the motion.

 I.    BACKGROUND

       Plaintiff Camille A. Abboud has filed suit, alleging claims under Title VII of the

Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, and

Minnesota common law. (ECF No. 1, p. 3). Defendants have all returned a waiver of

service; their responsive pleadings are due in May 2020. (ECF No. 29).

       On April 8, 2020, Abboud moved to stay or continue the matter for approximately

six months, so that he could receive treatment for significant health issues. (ECF No. 30).


                                            1
      CASE 0:19-cv-02826-PJS-TNL Document 32 Filed 04/17/20 Page 2 of 3



He indicated in his motion that he may require an additional six-month stay depending on

how treatment progressed. (ECF No. 30). Defendants took no position on the motion. (ECF

No. 31).

II.    ANALYSIS

       “The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Cottrell v. Duke, 737 F.3d 1238 (8th Cir. 2013). “While the

Court’s inherent power to manage its docket places this decision within the Court’s broad

discretion, “the proponent of a stay bears the burden of establishing its need.” KK Motors,

Inc. v. Brunswick Corp., No. 98-cv-2307, 1999 WL 246808 (D. Minn. Feb. 23, 1999

“Because a stay of proceedings has the potential to damage the party opposing it, the

decision to stay should weigh the ‘competing interests and maintain an even balance,’

recognizing that the Supreme Court has counseled moderation in use.” In re Wholesale

Grocery Prods. Antitrust Litig., No. 09-md-2090, 2013 WL 6533154 (D. Minn. Dec. 13,

2013) (quoting Landis v. North American Co., 299 U.S. 248, 255 (1936)).

       In this case Abboud has established good cause for a stay. Defendants do not object

or argue that a stay would cause them prejudice. The Court cannot, however, conclude that

a full six-month stay of all proceedings is warranted at this time. The Court therefore will

stay the matter for 90 days, at which time Abboud may reapply to extend the stay if he

believes a further stay is necessary given the status of his treatment.




                                              2
         CASE 0:19-cv-02826-PJS-TNL Document 32 Filed 04/17/20 Page 3 of 3



III.      CONCLUSION

          Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

       1. Plaintiff’s Motion for Continuance for Health Reasons (ECF No. 30) is GRANTED

IN PART AND DENIED IN PART AS FOLLOWS:

                 a. The matter is stayed for 90 days from the date this Order is filed.

                 b. The stay shall lift automatically, absent further order from the Court.

       2. All prior consistent orders remain in full force and effect.

       3. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.


Date: April 17, 2020                                        s/ Tony N. Leung
                                                     Tony N. Leung
                                                     United States Magistrate Judge
                                                     District of Minnesota

                                                     Abboud v. Xcel Energy, Inc., et al.
                                                     Case No. 19-cv-2826 (PJS/TNL)




                                                 3
